IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                October 3, 2007
                               No. 07-40354
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

DOMINGO ESPINOZA-MORENO

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                        USDC No. 5:06-CR-1408-ALL


Before JOLLY, DAVIS, and WIENER, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Domingo Espinoza-Moreno
raises arguments challenging the constitutionality of 21 U.S.C. §§ 841 and 851
that he concedes are foreclosed by Almendarez-Torres v. United States, 523 U.S.
224, 235 (1998). United States v. Mata, 491 F.3d 237, 245 (5th Cir. 2007). The
Government's motion for summary affirmance is GRANTED, and the judgment
of the district court is AFFIRMED.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.